Opinion issued March 26, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00082-CR
                           ———————————
                        ANTONIO GARCIA, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 179th District Court
                           Harris County, Texas
                       Trial Court Case No. 1550442


                         MEMORANDUM OPINION

      This appeal was abated for failure to file an appellant’s brief. Appellant,

Antonio Garcia, subsequently filed a motion for voluntary dismissal of this appeal.

The motion to dismiss complies with Texas Rule of Appellate Procedure 42.2(a) and

no prior decision has issued. See TEX. R. APP. P. 42.2(a), (b). Accordingly, we
reinstate the appeal, grant the motion, and dismiss the appeal. We dismiss any other

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2